Citation Nr: 1740038	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This appeal arose to the Board of Veterans' Appeals from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran underwent a hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of that hearing is associated with the record.


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the Veteran's upper extremity neuropathy is secondarily connected to the Veteran's service-connected diabetes mellitus type two.

2. Resolving all reasonable doubt in the Veteran's favor, the Veteran's lower extremity neuropathy is secondarily connected to the Veteran's service-connected diabetes mellitus type two


CONCLUSIONS OF LAW

1. The criteria to establish service connection for upper extremity neuropathy, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

2. The criteria to establish service connection for lower extremity neuropathy, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for upper and lower extremity neuropathy, secondary to service-connected diabetes mellitus. For the forthcoming reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for upper and lower extremity neuropathy, secondary to his service-connected diabetes mellitus. The record reveals that the Veteran suffers from upper and lower extremity neuropathy, related to diabetes mellitus, a service-connected condition. In May 2017, the Veteran underwent an examination in which the examiner diagnosed the Veteran with neuropathy of the upper and lower extremities connected to the Veteran's service-connected diabetes mellitus. As the evidence in support of the claim is at least in relative equipoise, the benefit of the doubt doctrine is for application.  Accordingly, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection is granted.


ORDER

Service connection for upper and lower extremity neuropathy is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


